Title: To Thomas Jefferson from Albert Gallatin, 21 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            21 Oct. 1807
                        
                        I return the financial paragraph & conclusion of the message. The blanks I will supply on Monday morning;
                            but as it will be only an approximation, the paragraph should state; that all the accounts not being yet received, a correct
                            statemt. will be transmitted by the Treasury; but that in the mean while it is ascertained that the receipts have exceeded
                        millions, which &c. have enabled us
                            to pay about   millions of the principal, omitting altogether mention of interest, unless by introducing after current demands the words “including the annual interest on the debt.—8th line, I do not remember
                            whether in previous messages—funded debt has been the expression. There also after debt, should be
                            introduced nearly or more than according to the result wh. I will furnish.
                        The remainder of the message is in my opinion unexceptionable: indeed, it is precisely in that spirit which I
                            have taken the liberty to advise. 
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    